 In the Matter of UNITED PACKINGHOUSE WORKERS OF AMERICA, CIO,AND LOCALS 49, 86, 93, 97, 102 AND 104 AFFILIATED WITH UNITEDPACKINGHOUSE WORKERS OF AMERICA, CIOandWILSON & Co., INC.Case No. 2-CB-75.Decided April 12,1950DECISIONANDORDEROn July 12, 1949, Trial Examiner John Lewis issued his Intermedi-ate Report in the above-entitled proceeding, finding that the Respond-ents had engaged in the unfair labor practices alleged in the com-plaint in violation of Section 8 (b) (3) of the Act, and recommendingthat they cease and desist therefrom and take certain affirmative action,as set forth in the copy of the Intermediate Report attached hereto.Thereafter, the Respondents filed exceptions to the Intermediate Re-port and a supporting brief, and the General Counsel filed exceptionsto certain conclusions of the Trial Examiner.In addition, briefs werefiled by the Congress of Industrial Organizations, the American Fed-eration of Labor, and the International Association of Machinists asamicus curiae.'The Company filed a memorandum in support of theIntermediate Report and a reply brief in answer to theamicusbriefof the CIO.The Board has reviewed the rulings made by the Trial Examiner atthe hearing 2 and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Interme-diate Report, the exceptions, memoranda and briefs, and the entirerecord in this case, and except to the extent that they are consistentwith this Decision and Order 3 hereby rejects the findings, conclusions,I These briefs are herebyaccepted and made a part of the record.2 TheIntermediateReport inadvertently stated that the hearing before the Trial Ex-aminer washeld on April 18 and 19, 1948. The correctdates areApril18 and 19, 1949.8We agreewith the Trial Examiner's denial ofthe Respondent'smotion to consolidatethis proceedingwith anothercase in whichthe Respondents have charged the Companywith a refusal to bargain.Under Section203.33 of theBoard's Rules and Regulationsdiscretion to consolidatecomplaintproceedings is vested in the General Counsel.SeeSeamprufe Incorporated,82 NLRB 892;Minnesota Mining and Manufacturing Company,81 NLRB 557.We note, however,that in passing upon this motion the Trial Examiner implied thatin any event,the Company may have been absolved of any duty to bargainwith the89 NLRB No. 32.310 UNITED PACKINGHOUSE WORKERS OF AMERICA311and recommendations of the Trial Examiner for the reasons notedbelow.The sole issue presented in this case is whether a union which callsa strike to secure modification of a contract before the termination ofthe contract, but more than 60 days after notice to reopen is given,has failed to comply with Section 8 (d) of the amended Act and thushas refused to bargain in violation of Section 8 (b) (3).The essential facts are not in dispute, and maybe briefly summarized :On or about October 13, 1947, the Respondents and the Companysigned a collective bargaining agreement for a term of 2 years, fromMay 24, 1947, to May 24, 1949.This contract contained a provisionpermitting reopening for wage rate adjustment "once during the termof this Agreement, twelve (12) months from the date of signing thisAgreement, by written notice of sixty (60) days prior to the date onwhich it is desired to commence negotiations."The contract did notcontain a no-strike clause.On or about December 26, 1947, the Respondents served writtennotice on the Company of their desire to open the agreement on thesubject of a general wage increase, stating that the notice was givenpursuant to the contract as well as to Section 8 (d) of the Act.Thereensued during December 1947 and January 1948 an exchange ofcorrespondence between the Company and the Respondents, in whichthe Company took the position that the wage demands were prematureunder the terms of the contract, and the Respondent asserted that thecontract was ambiguous and could be construed as permitting wage ad-justments at that time.During February 1948,4 having received priorauthorization from the Respondent International Union, the Re-spondent locals voted to strike.On March 16, 1948, a Nation-widestrike of packinghouse workers was called, in which the RespondentLocals participated.The strike continued until May 24, 1948, when,as a result of a referendum, it was ordered to be terminated by theRespondent Internationals'. executive board.Upon these facts the Trial Examiner concluded that the strike ofMarch 16, 1948, constituted a failure to comply with Section 8 (d) ofthe Act, and was therefore a refusal to bargain in violation of Section8 (b) (3).We do not agree.Respondents because of the latters' failure to comply with Section 8(d).Apart from thefact that,as hereinafter set forth, we do not find that the Respondents failed to complywith Section 8 (d), we see no occasion in this case to pass upon the question of theCompany'sobligation to bargain.Accordingly we in no way rely upon the Trial Examiner'sdictain adopting his ruling on the motion to consolidate.4During this period negotiations on the wage demands were being conducted between theRespondent International and three of the so-called "Big 4" packing companies(Swift,Armour, and Cudahy) with the assistance of the Federal Mediation and ConciliationService. 312DECISIONS OF NATIONAL LABOR RELATIONS , BOARDAt the outset it is necessary to define clearly the scope of our problem.We are not concerned in .this case with the .question of whether thestrike involved constituted a breach of the agreement between theCompany and the Respondents.As we have noted, the agreement didnot contain a no-strike provision.Neither are we here concerned withthe related question of whether the strike was such a concerted activityas would have entitled employees who participated in it to protectionunder Sections 7, 8 (a) (1) and 8 (a) (3) of the Act.No allegationraising such an issue was made.Upon the record before us the soleissue we must decide is whether the strike constituted a refusal tobargain because the Respondent Unions failed to comply with therequirements of Section 8 (d).Section 8 (d) of the Act, as amended, sets forth the standards andtests by which the Board must determine whether employers and labororganizations have satisfied the obligation to bargain collectively, asrequired by Section 8 (a) (5) and 8 (b) (3).After describing variousgeneral requirements, not here relevant, Section 8 (d) spells out certainprocedural steps which must be followed in cases in which the partiesto a collective bargaining agreement desire to terminate or modifysuch contract.The pertinent provisions are as follows :8 (d)... Where there is in effect a collective-bargaining contractcovering employees in an industry affecting commerce, the dutyto bargain collectively shall also mean that no party to suchcontract shall terminate or modify such contract, unless the partydesiring such a termination or modification-(1) serves a written notice upon the other party to the con-tract of the proposed termination or modification sixty daysprior to the expiration date thereof, or in the event suchcontract contains no expiration date, sixty days prior tothe time it is proposed to make such termination ormodification;(2) offers to meet and confer with the other party for thepurpose of negotiating a new contract or a contract contain-ing the proposed modifications;(3) notifies the Federal Mediation and Conciliation Serv-ice within thirty days after such notice of the existence of adispute, and simultaneously therewith notifies any State orTerritorial agency established to mediate and conciliate dis-putes within the State or Territory where the dispute oc-curred, provided no agreement has been reached by thattime ; and(4) continues in full force and effect, without resorting tostrike or lock-out, all the terms and conditions of the existing UNITED PACKINGHOUSE WORKERS OF AMERICA313contract . f or a period of sixty days of ter such notice is givenor until the expiration date of such contract,whichever occurslater:Any employee who engages in a strike within the sixty-dayperiod specified in this subsection shall lose his status as an em-ployee of the employer engaged in the particular labor dispute,for the purposes of sections 8, 9, and 10 of this Act, as amended,... (Emphasis supplied.)The Trial Examiner found that in calling the March 16 strike theRespondents had failed to comply with the requirements prescribedby subsection (4) of Section 8 (d).5He reached this conclusion on thebasis of a strict, literal interpretation of this provision, and, in par-ticular, of the phrase "or until the expiration of such contract, which-ever occurs later."He found that this phrase establishes a limitationon strikes to secure modification of a collective bargaining agreementabove and beyond the 60-day waiting period provided for in the earlierlanguage of subsection (4).He thus concluded that where, as inthis case, the strike occursbefore the termination of the contract,even though more than 60 days after notice of a desire to modify thecontract is given, such strike constitutes a failure to comply withSection 8 (d) (4), for the termination date "occurs later" than theend of the 60-day period which followed the notice. In such a case,according to the Trial Examiner, it is the termination date whichfixes the end of the waiting period.Under the Trial Examiner'srea-soning a strike to secure modification of the contract involved in theinstant case was prohibited until May 24, 19496It cannot be denied that the result reached by the Trial Examiner issupported by a purely literal reading of Section 8 (d) (4), for thestrike occurred before the termination date of the contract and thatdate "occurred later" than the end of the 60-day notice period. In ouropinion, however, the results which follow from such a literal readingare patently unreasonable, and at variance not only with the broadpolicy of the Act, but also with the specific purpose of the proviso toSection 8 (d). If Section 8 (d) (4) is read so as to prohibit a strikeSThere is no contention that the requirements of subsections(1), (2), and(3) had notbeen met.6The full implications of the Trial Examiner's conclusion are indicated in two subsidiaryfindings he made,viz :(1)that the strike in this case would have been violative of the Acteven if it had occurred at a time at which the contract permitted a reopening on the subjectof wages,and (2)that this result would also be reached even if the contract specificallyreserved the right to strike.As the Trial Examiner found that,in fact, the contract didnot permit wage adjustments at the time of the strike and did not specifically reserve theright to strike,these rulings are puredicta.Nonethelesstheyfollow logically from theTrial Examiner's basic conclusion that Section 8 (d) (4) establishes a statutory prohibitionagainst strikes to modify or terminate collective bargaining agreements which occur beforethe termination date of the agreements if that date occurs later than the end of the 60-daynotice period. .314DECISIONS OF NATIONAL LABOR RELATIONS BOARDfor modification of a contract until that contract expires the conceptof contract modification is rendered almost meaningless, and the Actwill have destroyed the effectiveness of provisions contained in hun-dreds of collective bargaining agreements whereby the parties haveagreed to consider wage and similar adjustments during the term ofthe agreement, and, in the absence of a no-strike clause, have furtherrecognized that demands made pursuant to reopening clauses may besupported by the traditional modes of economic pressure. Such aresult would constitute a serious deterrent to the execution of collec-tive bargaining agreements of any substantial duration, and wouldthereby remove a most important encouragement to stability in indus-trial relations.Moreover, a purely literal reading of Section 8 (d) (4), with theresultant conclusion that this provision may prohibit a contract modi-fication strike for a period substantially longer than 60 days, wouldrender the last sentence of Section 8 (d) absurd.This sentence,provides thatAny employee who engaged in a strikewithin the sixty-dayperiod specified in this subsectionshall lose, his status as anemployee of the employer engaged in the particular labordispute, for the purposes of Sections 8, 9, and 10 of this Act asamended, . . . (Emphasis supplied.)By its terms this sanction appliesonlyto those employees who strikewithin the 60-day period specified by the statute.The Trial Exam-iner's reasoning would lead to a situation in which all strikes formodification would be forbidden during the term of a collective bar-gaining agreement, but only those employees who strike within 60days after notice of a desire to modify the contract is given would besubject to the penalty of loss of employee status.We canot believethat Congress intended to create such an anomaly.In such a situation we deem ourselves constrained to examine thelegislative history to determine . whether the results which flow froma purely literal reading of 8 (d) (4) are consonant with the purposeof that provision as expressed by the Congress in the reports anddebates.'7 SeeU. S. v. American TruckingAssociation,Inc.,310 U. S.534 (1940)inwhich theSupreme Court said :There is of course,no more persuasive evidence of the purpose of a statute than thewordsby which thelegislature undertook to give expression to its wishes....Whenthat meaning has led to'absurd or futile results, however, this court has lookedbeyond the words to the purpose of the Act. Frequently, however, even when theplain meaning did not produce absurd results but merely an unreasonable one "plainlyat variance with the policy of the legislation as a whole"this Court followed thatpurpose rather than the literal words. . . .See alsoOzawa v. United States,260 U. S. 178 at 194. UNITED PACKINGHOUSE WORKERS OF AMERICA315The provisions of Section 8 (d) of the amended Act were derivedfrom the Senate bill.The Senate Report on S. 1126 referring to Sec-tion 8(d) states:Another substantive feature of this subsection is a provisionwhich relates to employers and labor organizations which are'parties to collective agreements.Most agreements have an ex-piration date, with an automatic renewal clause in the absence ofadvance noticeby eitherside of a desire to terminate or modify.Under thissection, parties to collective agreements in the futurewould be required to give 60 days' notice in advance of the termi-nal date, if.they desire to terminate or amend.Should the partiesfail to agree on a new contract in the next 30 days, the party tak-ing the lead in refusing the old contract has the duty to notifythe new Federal Mediation Service of the impasse.Should thenotice not be given on time, irrespective of the presence or absenceof a 60-day clause in the collective agreement, it becomes an unfairlir practice for an employer to change any of the terms or con-ditions specified in the contract for 60 days or to lock out his em-ployees.Similarly, it is an unfair labor practice by a union tostrike before the expiration of the 60-day period.Any employeewho engages in a strike during the 60-day periodwould lose anyrights under Sections 8, 9, and 10 of the Wagner Act, unless anduntil he is reemployed.It should be noted that this section doesnot render inoperative the obligation to conform to notice provi-sions for longer periods,if the collective agreement so provides.Failure to give such notice,however,does not become an unfairlabor practice if the 60-day provision is complied with.(Sen.-Rep. No. 105 on S. 1126, p. 25.) (Emphasis added.)Senator Ball defined the objectives of Section 8 (d) as follows:The provision in the National Labor Relations Act definingcollective bargaining, and providing where a contract between a'union and an employer is in existence, fulfilling the obligation onboth sides to protect(sic) [bargain]collectivelymeans givingat least 60 days' notice of the termination of the contract, or of thedesire for any change in it, is another provision aimed primarilyat protecting the public, as well as the employee, who have beenthe victims of "quickie"strikes.I do not think that is takingaway any rights of labor or of unions either one;it is simply say-ing that they should all follow the sound, fair, and sane procedurewhich a majority of the good ones now follow. (Cong. Rec., May12) 1947, p. 5146.)(Emphasis added.) 316DECISIONS OF NATIONAL LABOR RELATIONS BOARDIt is apparent that the prime purpose of Section 8 (d) was to pre-vent so-called "quickie" strikes designed to secure termination or modi-fication of collective bargaining agreements.To accomplish this put,pose, Congress in Section .8 (d) provided for a mandatory 60-day"cooling off" period during which a labor organization that is a partyto a collective bargaining agreement is forbidden to strike to enforceits demands to modify or terminate the contract.Nowhere in the leg-islative history is there any indication of an intent to extend the statu-Cory waiting period beyond the 60 days to which reference is repeatedlymade.Quite the contrary, the statements quoted above, in our opin-ion, serve to emphasize that once the 60-day period has elapsed, so faras the statutory requirements are concerned," unions and employersare free to take economic action.The legislative history further demonstrates that the phrase inSection 8 (d) (4), "whichever. occurs later" can be given some reason-able meaning without reaching the extreme position adopted by theTrial Examiner. In discussing Section 8 (d) on thefloor of theSenate, Senator Taft observed:We have provided in the revision of the collective bargainingprocedure, in connection with the mediation process, that beforethe end of 'the contract, whether it contains such a provision ornot, either party who wishes to open the contract may give 60days' notice in order to afford time for free collective bargaining;and time -for the intervention of the Mediation Service.If suchnotice is given,the bill provides for no waiting except during thelife of the contract itself.If, however, either party neglects togive such notice and waits, let us say, until 30 days before the endof the contract to give the notice, then there is a waiting periodprovided during which, the strike is an unlawful labor practice for60 days, from that time, or to the end of the contract and 30 daysbeyond that time.In that case there is no so-called waiting periodduring which a strike is illegal, but it is only brought about bythe failure of the union itself to give the notice which the billrequires shall be given.So it seems to me to be no real limitationof the rights of labor unions. (Cong. Rec., April 23, 1947, p.3955).(Emphasis added.)Thus, in our view, the phrase "whichever occurs later" was specifi-cally directed at a situation in which notice of a desire to modify orterminate a contract was givenlessthan 60 days before the terminationof the contract.Congress wished to make certain that in such a case8 Senator Ball's reference to"at least60 days' notice" is merely consistent with SenatorTaft's observation that ifthe contract itselfrequires more than 60 days' notice Section 8(d) does not operate to cut down thatcontractualwaiting period. UNITED 'PACKINGHOUSE WORKERS OF AMERICA317the 60-day "cooling off" period would nonetheless be observed beforea strike or a lockout is resorted to.The expiration of the contractdoes not automatically permit strike action if the 60-day notice, periodhas not expired by that time.For example, where notice is given30 days before the expiration of the contract, the end of the 60-daynotice period "occurs later" than the expiration of the contract andthe parties must wait until 30 daysafterthe expiration of the contractbefore taking economic action.The General Counsel, although eschewing the Trial Examiner'sinterpretation of Section 8 (d) (4), contends that, in any event, Section8 (d) prohibits strikes to secure modification'of a contract, vvhicli occurprior to the time at which modification is permitted under the con-tract," even though the 60=day notice period has expired.We find nosupport for this position either in the statute or in its legislative history.It is true that Section 8 (d) states that the duty to bargain "shall notbe construed as requiring either party.to discuss or agree to any modi-fication . . . if such modification is to become effective before suchterms can be reopened under the provisions of the contract."But allthis would appear to mean is.that either party may, with impunity,refuse to bargain with respect to contract modifications until a propertime.That is far from proscribing. as an unfair labor practice a striketo secure such modifications at an earlier time.Moreover, to giveeffect to the General Counsel's theory would, in essence, make thestrike in the instant case an unfair. labor practice because. it violatedthe contract.Yet Congress specifically rejected the proposal thatcontract violations be made unfair labor practices 10.Nor can we adopt-the position taken by our concurring colleagues,for in our view such an interpretation is too restrictive and does nottake cognizance of the legislative history expressing the broader pur-pose for which the section was written. Senator Taft stated it wasto provide a "waiting period" before striking "to afford time for freecollective bargaining and the intervention of the. Mediation Service."Senator Ball said the section was so written in order to fulfill the ob-ligation to bargain collectively whetherthe notice given was one toterminate or change the terms of the contract..It was, in SenatorBall's words, "aimed at protecting the public . . . [from] `quickie'.strikes."Thus, Congress was concerned with fostering the process0As noted above,we do not here pass upon the question of whether,in fact, the strikeoccurred at a time at which modification was not permitted under the contract.io The Senate amendment to the Wagner Act contained a provision making the violationof the terms of a collective bargaining agreement an unfair labor practice.The conferenceagreement omitted this provision for the reason that "once parties have made a collectivebargaining contract the enforcement of the contract should be left to the usual processesof the law and not to the National Labor Relations Board."House Conference ReportNo. 510 on H. R. 3020, 80th Cong., 1st Session (1947), p. 42. 318DECISIONS OF NATIONAL LABOR RELATIONS BOARDof collective bargaining for at least 60 dayswheneverthe parties en-tered into negotiations to modify a contract and did not intend toconfine the notice period only to those contracts approaching ex-piration, as our colleagues would find.Upon the basis of the foregoing, we conclude that Section 8 (d) (4)prohibits a strike to secure modification or. termination of a collec-tive bargaining agreement for a period which is limited to 60 daysafter a proper notice of the proposed modification or termination hasbeen given.As the strike in the instant case occurred more than 60days after the notice of the proposed modification was given, we findthat it satisfied the requirements of Section 8 (d) (4) and did not,therefore, constitute a refusal to bargain.Accordingly, we shall dismiss the complaint.ORDERUpon the entire record in this case and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the complaint' issued hereinagainst the Respondents,, United Packinghouse Workers of America,CIO, and Locals 49, 86, 93, 97, 102, and 104 affiliated with UnitedPackinghouseWorkers of America, CIO, be, and it hereby is, dis-missed.CHAIRMAN HERZOG, concurring :I agree with my colleagues that the Respondents did not violateSection 8 (b) (3), and complied with the requirements of Section8 (d). I also agree with so much of their opinion as concludes thata literal reading of Section 8 (d), without regard to the legislativehistory and to the purpose of the Congress in enacting it, would leadto unreasonable and absurd results, plainly at variance with the policyof the statute as a whole. I believe, however, that my colleagues'own interpretation of Section 8 (d) is a strained one, due to theirapplication of that section to situations to which, in my opinion, theCongress did not intend to apply it at all.Once legislative history is employed as a beacon to throw lightupon the words of the statute itself, the lights and shadows form a farmore comprehensible pattern if we recognize that Congress was at-tempting only to accomplish a limited objective. In my view, inrequiring 60 days' notice, Congress was referring only to terminationor modification of a contract at the time of its expiration, and wasnot seeking to regulate attempts to change a contract during its term.Section 8 (d) (1) provides that the party desiring termination ormodification shall be liable for a refusal to bargain unless it : UNITED PACKINGHOUSE WORKERS OF AMERICA319(1) serves a written notice upon the other party to the contractof the proposed termination or modification sixty daysprior tothe expiration date thereof,orin the event such, contract containsno expiration date,sixty days prior to the time it is proposedto make such termination or modification; (emphasis supplied).The Senate Report on S. 1126, from which 8 (d) was derived, isquoted by the majority and is worth reexamination. It says:Another substantive feature of this subsection is a provisionwhich relates to employers and labor organizations which areparties to collective agreements.Most agreements have an ex-piration date, with an automatic renewal clause in the absenceof advance' notice by either side of a desire to terminate or modify.Under this section, parties to collective agreements in the futurewould be required to give 60 days' noticein advance of the ter-minal date,if they desired to terminate or amend. (Senate Rep.No. 105 on S. 1126, p. 24.) (Emphasis supplied.)Senator Taft's statement 11 quoted by my colleagues refers to the"end of the contract," and is plainly directed at requiring 60 days'notice when the contract is about to expire.The elimination, by the Senate and House conferees, of the provi-sion making violation of a contract an unfair labor practice, and thestatement in the House Conference Report quoted by the majority,12show that Congress intended that breaches of a contract during itsterm by strikes or otherwise were to be left to the usual processes oflaw, not to the Board.The provisions of Title III of the Act, makingunions suable in the Federal courts, support this view.All of the above factors indicate that Congress, in the notice pro-visions of Section 8 (d), was concerned only with providing ampletime for negotiations at the time they were appropriate-that is,at the end of the contract when parties normally would be negotiatingabout changes.Congress provided other remedies for strikes whennegotiations were not customary. I would therefore hold the noticeprovisions of Section 8 (d) to apply only to attempts to terminateor modify at about the time of contract expiration, or, in the caseof a contract with no terminal date, to notice given as of the timeit is intended that modification take effect.MEMBER MURDOCK,concurring:I agree with.my colleagues in their conclusionthat theRespondentshave not violated Section 8(b) (3) of the Act.However, I am unable .'Cong. Rec.,April23, 1947, p. 3955.'House Conference Report No.510 on H. R. 3020,80th Cong.,1st Session(1947),p. 42. 320DECISIONS OF NATIONAL LABOR RELATIONS BOARDto accept the reasoning by which they arrive at this conclusion. Iconsider the interpretation which ^ Mr. Houston, Mr-. Reynolds,, andMr. Styles attach to the proviso to Section 8 (d) an untenable onewhich disregards the clear language of the Act.While I agree ingeneral with Chairman Herzog's opinion as to the applicability ofthe proviso to Section 8 (d), I do not think, as he does, that a literalreading of the section leads to an unreasonable or absurd result.Onthe contrary, I think such a reading leads to his own view that theproviso refers only to termination or modification of a bargainingcontract at the time of its expiration.The issue raised in the instantcase has not been considered by. the Board previously, and, I feel itnecessary to set forth at some length my interpretation of Section 8(d), particularly the requirements of the proviso.To my mind the language of Section 8 (d) is plain. As I under-stand this section of the statute, the proviso applies only to the periodaround the expiration date of a contract and does not apply earlierduring the term of a contract.The proviso enumerates the duties ofcontracting parties when they seek to terminate, renew, or renego-tiate a contract for a fixed periodupon the expiration of its termorwhen they seel: to terminate or modify a contract of indefinite dura-tion; it does not define the obligations of contracting parties withrespect to changing the provisions of a contract during its term.Theproviso only directs and encourages the bargaining efforts of partiesto a contract during the crucial period when an existing contract isabout to expire and negotiations for a succeeding contract areappropriate.Section 8 (d)- describes the action which employers and labor or-ganizations must take to fulfill the duty to bargain required by Sec-tion 8 (a) (5) and 8 (b) (3) of the Act. It declares that employersand labor organizations must meet and confer in good faith with re-spect to conditions of employment, the negotiation of an agreement,or any question arising thereunder, and the execution in writing ofany agreement reached. The proviso to the section imposes additionalobligations upon the parties where there is in effect a collective bar-gaining contract.The proviso states that under such circumstances"the duty to bargain collectively shallalsomean that no party 13 tosuch contract shall terminate or modify" [emphasis supplied] it with-"The use of the term"no party" implies that one party to a contract by unilateralaction may lawfully terminate or modify 'the contract.This is some indication that theproviso refers solely to termination or modification of a contract at the end. of its term,for under usual circumstances unilateral action would result in lawful termination ormodification only at such time.During the term of a contract for a fixed period,termina-tion or modification could take place only by mutual assent ; and unilateral action termi-nating or modifying the contract during its term would constitute breach of contract. UNITED PACKINGHOUSE WORKERS OF AMERICA321out following the procedures thereafter outlined in paragraphs (1),'(2), (3), and (4).The. language used throughout the proviso limits the application ofthe procedure set forth therein to termination or modification of acontractat its expiration date.Thus paragraph (1) of the provisoclearly says that a party desiring termination or modification of anexisting contract shall serve a written notice of the proposed change"sixty days prior tothe expiration datethereof, or in the event suchcontract contains no expiration date, sixty days prior to the time it isproposed to make such termination or modification." [Emphasis sup-plied.]It does not say that 60 days' notice must be givenwhenevera party wants to negotiate changes in a contract, but that notice mustbe given only at a particular time-immediately preceding theex-piration date.of the contract, or, if the contract has no expirationdate, then 60 days prior to the proposed termination or modification.The latter provision obviously covers contracts of'indefinite duration.Paragraph (2) of the proviso requires a party desiring terminationor modification of a contract to offer to meet and confer with theother party for the purpose of "negotiating a new contract or a con=tract containing the proposed modifications."Such language pointsto the negotiation of a contract to succeed an existing contract uponits expiration date.Paragraph (4) of the proviso directs that a party desiring toterminate or modify a contract shall continue in effect, without resortto strike or lockout, the terms of the contract "for a period of sixtydays after such notice is given or until the expiration date of suchcontract,whichever occurs later."The notice referred to in thisparagraph is the notice which paragraph (1) states shall be given"sixty days prior to the expiration date" of a contract.Hence the60-day period during which strikes and lockouts are banned byparagraph (4) would ordinarily be the 60-day period immediatelypreceding the expiration date of a contract.However, in the eventthe party who is required to give notice delays and fails to give noticeat the time specified in paragraph (1), he is prohibited from engag-ing in strike or lockout after the expiration date of the contract whenhe would otherwise be free to exert his economic force; he may notuse such tactics until 60 days after he has given the required notice.Thus paragraph (4) regulates the conduct of parties to a contractduring the period around its expiration date.It does not purportto govern their conduct during the term of the contract before noticeof termination or modification is required by paragraph (1).Thisis the meaning which I derive from a literal reading of paragraph 322DECISIONSOF NATIONALLABOR RELATIONS BOARD(4), and I cannot see that it leads to unreasonable or absurd results.Certainly such a reading does not-as my colleagues fear-destroy,the effectiveness of voluntary provisions in many bargaining con-tracts permitting the renegotiation of specified conditions duringthe term of the contracts.That part of Section 8 (d) which follows the outline of procedureto be followed by a party seeking termination or modification of acontract further demonstrates that the proviso applies only to ter-mination or modification of a contract upon its expiration.HereSection 8 (d) explains that the duties imposed by paragraphs (2),(3), and (4) shall become "inapplicable upon anintervening certi-ficationof the Board, under which the labor organization or in-dividual; which is a party to the contract, has been superseded as orceased to be the representative of the employees subject to the pro-visions of Section 9 (a)." [Emphasis supplied.]Under our well-known contract bar policy the Board refuses to conduct representationproceedings when a bargaining contract is in existence, absent unusualcircumstances.Therefore,an "intervening certification"wouldusually occur only during the period around the expiration date ofa contract.Section 8 (d) further clarifies the proviso by stating that theobligations set forth in paragraphs (2), (3), and (4) shall not beconstrued as requiring either party to a contract for a fixed periodto discuss modification of its terms if such modification will becomeeffective before the contract provides for the reopening of terms.Therefore the modification contemplated by paragraphs (2), (3),and (4) must be modification which would become effective upon theexpiration of the existing contract and which would appropriatelybe negotiated during the period around the expiration date of thecontract.Finally, Section 8 (d) provides that "any employee who engagesin a strike withinthesixty-day period specified in this subsectionshall lose his status as an employee . . . for the purposes of Sections8, 9, and 10 of this Act." [Emphasis supplied.]This language con-templates onlyone60-day period, the notice period which paragraph(1) declares shall begin 60 days beforethe expiration dateof anexisting contract.It does not contemplate a 60 day cooling=offperiod atanytime during the. term of a contract that one partydesires to change the contract.The proviso does not purport toregulate strikes or strikers at any time other than during this speci-fied 60-day period.Although I am convinced from the words of the statute standingalone that the proviso to Section 8 (d) applies only to termination UNITED PACKINGHOUSE WORKERS OF AMERICA323or modification of a contract at the time of its expiration, I thinkthe legislative history concerning the proviso also supports this view.The Senate Report on S. 1126, quoted by my colleagues, refers tothe automatic renewal provisions of many bargaining contracts whichbecome effective in the absence of notice by either side within a speci-fied time before the expiration date of a contract of a desire to termi-nate or modify the contract.The Report then explains that underSection 8 (d) parties to collective agreements would be required "togive 60 days' noticein advance of the terminal date[of a contract],if they desire to terminate or amend." [Emphasis supplied.] I thinkthat the excerpt from the Senate Report and the statement of Sena-tor Ball, quoted in the opinion of Mr. Houston, Mr. Reynolds, andMr. Styles, demonstrate that in enacting the proviso to Section 8 (d)Congress was concerned with providing a reasonable period in ad-vance of the expiration of an existing contract within which partiesmay negotiate for a new contract to meet their demands and mayobtain assistance, if necessary, from the Mediation Service.The re-marks of Senator Taft, set forth in the majority opinion, also showthat he understood that the purpose of the proviso was to affordparties to a contract adequate time "before the end of the contract" forfree collective bargaining and the intervention of the MediationService.To summarize, I am persuaded by the language of Section 8 (d)that the proviso to that section applies only when parties to a con-tract seek to terminate or modify it upon the expiration of a contractof a fixed term or when they seek to terminate or modify a contractof indefinite duration. I further think that this view is a reasonableone, consistent with the intent of Congress as revealed in the legisla-tive history.Since the Respondents in this case engaged in a strikein support of a proposed contract modification to which I considerthe 8 (d) proviso inapplicable, I do not think that the Respondentsfailed thereby to fulfill their duty to bargain under the Act. I wouldaccordingly dismiss the complaint.INTERMEDIATE REPORT AND RECOMMENDED ORDERMr. Oscar Geltman,for the General Counsel.Pressman, Witt and Cammar,byMr. Harold I. Cammer,of New York, N. Y.;andMr. Meyer Stern,of New York, N. Y., for the Respondents.Mr. Richard C. Winkler,of Chicago, Ill., for the Charging party.STATEMENT OF THE CASEUpon a charge duly filed on April 20, 1.948, by Wilson & Co., Inc., herein calledthe Company, the General Counsel of the National Labor Relations Board,889227-51-=col. 89-22 324DECISIONS OF NATIONAL LABOR RELATIONS BOARDherein called, respectively, the General Counsel' and the Board, by the Regionalagainst United Packinghouse Workers of America, CIO, and Locals 49, 86, 93,97, 102 and 104, affiliated with United Packinghouse Workers of America, C10,herein called, collectively, the Respondent Unions and, respectively, the Inter-national and the Locals, alleging that the Respondents had engaged in, andwere engaging in, unfair labor practices affecting commerce within the meaningof Section 8 (b) (3) and Section 2 (6) and (7) of the National Labor Rela-tions Act, as amended (61 Stat. 136), herein called the Act.A copy of thecharge filed herein was duly served on Respondents on April 21, 1948. Copiesof the complaint and notice of hearing herein were duly served upon the Re-spondents on February 8, 1949.With respect to the unfair labor practices, the complaintalleged in sub-stance that: (1) on or about October 13, 1947, the parties. entered into a col-lective bargaining agreement for a term of 2 years from May 24, .1947, whichprovided among other things that the agreement could be reopened by eitherparty; solely on the issue of a general wage rate adjustment, once during theterm of the agreement, 12 months from the date of signing thereof; (2) on orabout December 26, 1947, Respondents gave notice that they desired to reopenthe agreement on the issue of a general wage rate adjustment; (3) on or aboutDecember 31, 1947, the Company rejected the Respondents' demand for re-opening the wage provisions of the contract on the ground that such demandwas premature under the terms of the aforesaid contract; (4) on or aboutMarch 16, 1948, while said contract was in effect and prior to its expirationdate, Respondents engaged in a strike for the purpose of compelling a modifica-tion of the contract with respect to wages;' (5) and that by engaging in sucha strike, Respondents failed or refused to comply with the provisions of Section 8(d) of the Act, and thereby engaged in an unfair labor practice within themeaning of Section 8 (b) (3) of the Act.In their answer, duly filed, the Respondents denied the allegations of the com-plaint with respect to the commission of the unfair labor practice, except thatthey admitted that "on or about March 16, 1948, a strike occurred for the pur-pose of compelling a modification of the contract with respect to wages." Theanswer further alleged, by way of affirmative defense, that the written contractbetween the parties did not accurately reflect the agreement between them inthat it was the agreement, intention, and purpose of the parties that the contractmight be reopened on the issue of a general wage rate adjustment "within eachyear following the making thereof and not at the expiration of any such year."Pursuant to notice, a hearing was held at New York, New York, on April 18and 19, 1948, before John Lewis, the undersigned Trial Examiner, duly desig-nated by the Chief Trial Examiner. The General Counsel, the Respondents,and the Company were represented by counsel and participated in the hearing`Full opportunity to be heard, to examine and cross-examine witnesses, and tointroduce evidence bearing on the issues was afforded all parties.At the close of the testimony, the undersigned granted companion motions bythe General Counsel and the Respondents for leave to substitute copies for the,I The attorney representing him at the hearing is also referred to herein as the GeneralCounsel.2Through,a typographical error the date of the strike, as alleged in the complaint, isMay 16, 1948.A motion by the General Counsel to amend the complaint so as to changethis date to March 16,1948, was granted,without objection,at the hearing held herein.8 At the hearing held herein,a motion by Respondents for leave to withdraw theaffirmative defense set up in their answer was granted without objection.*The Respondents were also represented by a district director of the Union. UNITED PACKINGHOUSE WORKERS OF AMERICA325originals of all letters and documents received in evidence.A motion by theGeneral Counsel to conform the pleadings to the proof with respect to names,dates, and other formal matters was granted without objection.Ruling wasreserved on a motion by Respondents that this proceeding be consolidated, forpurposes of decision, with a proceeding initiated by Respondents against theCompany charging the latter with a refusal to bargain in violation of Section 8'(a) (5) of the Act. Ruling was also reserved on motions by the General Coun-sel and the Company to strike certain testimony of Meyer Stern, called as a wit-ness by Respondents.These motions are disposed of in accordance with thefindings, conclusions, and recommendations hereinafter made.The parties were permitted to present oral argument before the undersigned.Such argument took place at the close of the testimony and also during thecourse of the hearing with respect to the sufficiency and competency of the evi-dence submitted by Respondents.The parties were also advised that they couldfile briefs or proposed findings of fact and conclusions of law, or both.No briefsor findings and conclusions have been received from any of the parties.Upon the entire record in the case, and from his observation of the witnesses,the undersigned makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYWilson & Co., Inc., is a Delaware corporation with its principal office at Chi-cago, Illinois.It is chiefly engaged in purchasing and slaughtering livestockand in processing and distributing meats and meat products. It has annualsales of approximately $700,000,000.The Company operates 7 packing housesin as many States. A substantial portion of the livestock slaughtered at thesepacking houses (except for 2 small establishments located in Georgia and Cali-fornia) originates outside the States in which the packing houses are located.The Company's products are distributed largely by 84 branch houses locatedthroughout the eastern section of the United States.The present proceedinginvolves the employees in 7 such branch houses, 6 of which are located in NewYork City and the seventh in Mineola, Long Island, New York. These branchhouses receive their meats and meat products almost exclusively from packinghouses of the Company at Chicago, Illinois ; Albert Lea, Minnesota; and CedarRapids, Iowa; and in turn sell to local retail butchers and to jobbers.During1948, the branch houses here involved sold approximately 75,000,000 pounds ofmeat and meat products, most of which sales were made within the New Yorkmetropolitan area.'From the foregoing facts it is clear and the undersigned finds that the Com-pany, including the branch houses here involved, was and isengaged in com-merce!II.THE ORGANIZATIONS INVOLVEDUnited Packinghouse Workers of America, CIO, and Locals 49, 86, 93, 97,102 and 104, affiliated with United Packinghouse Workers of America, CIO, arelabor organizations admitting to membership employees of the Company.5The above findings are based on facts stipulated by the parties.The Board has already held that the operations of the Company,with particular ref-erenceto the seven branch houses here involved,affect commerce and fall within itsjurisdiction.Wilsonc6Co., 9 NLRB 650. 326DECISIONS OF NATIONALLABOR RELATIONS. BOARDIII-.THE UNFAIRLABOR PRACTICESA. The appropriate units and representation by the Union of a majority thereinIt is found, in accordance with the stipulation of the parties, that at all timesmaterial herein each of the Locals was,the exclusive bargaining representative,within the meaning of Section 9 (a) of the Act, of the employees of the Com-pany in the respective branch house of the Company listed opposite its namein Appendix A hereof ; and that the appropriate bargaining unit at each ofsaid branch houses, for the purposes of collective bargaining was as follows:ZAll processing and operative employees of the Company including chaf-feur luggers, scalers, shipping clerks, cutters, egg handlers, sausage work-ers, and ham workers, but excluding clerical employees, salesmen, shochtim,professional employees, guards, watchmen, and supervisors as defined inthe Act.It is further found, in accordance with the stipulation of the parties, thatthe Respondent International was at all times material the authorized agentfor the Respondent Locals for the purposes of negotiating and executing col-lective bargaining agreements covering the wages, hours, and working conditionsof the employees at said branch houses.B. Compliance with Section 8 (d) of the Act1.The underlying events and issuesThe basic facts upon which the General Counsel relies are not in dispute. Onor about October 13, 1947, the International, on its own behalf and as agent -forthe Locals, entered into a collective bargaining agreement with the Company.The agreement was for a term of 2 years from May 24, 1947.With respect towages the agreement, in Section III thereof, provided that effective June 16,1947; wage rates then in effect would be increased 6 cents per hour and thatsuch rates would remain in effect during the term of the agreement, subject tothe provisions of Section XIV thereof.The latter section, headed "Termination,"provided as follows :THIS AGREEMENT shall take effect as of May 24, 1947, and shall remainin effect until May 24, 1949, and from year to year thereafter ; provided,however, that this Agreement may be terminated on May 24, 1949, or onMay 24 of any year thereafter by either party on written notice to the otherparty at least sixty (60) days prior to May 24, 1949, or prior to May 24 ofany year thereafter; and further provided thatthis Agreementmaybere-opened by either party solely on theissue of ageneral wage rate adjustmentunder Section III (excluding any and all other adjustments or changes to thiscontract of any kind whatsoever) once during the term of this Agreement,twelve (12) months from the date of signing this Agreement;by writtennotice sixty (60) days prior to the date on which it is desired to commencenegotiations.(Emphasis supplied.)a The Board has previously certified United Meat Workers Local Industrial Union No.635, the predecessor of the above Locals, as the exclusive representative of the employeesin each of such units in the. seven branch houses.Wilson fCo.,9NLRB 650;10 NLRB 675. Subsequently the number of Local No. 635 was changed to Local 49 andthe other five locals here involved were then created from Local49, allbecomingaffiliatedwith United Packinghouse Workers of America, CIO. UNITED PACKINGHOUSE WORKERS OF AMERICA327On or about December 26, 1947, Respondents gave the Company written noticethat they desired to reopen the contract on the issue of a general wage rate in-crease.On or about December 31, 1947, the Company rejected Respondents' de-mand for reopening of the wage provisions of the contract on the ground thatsuch demand was premature under Section XIV of the Agreement. On or aboutMarch 16, 1948, the Locals, with the consent of the International,engaged in astrike for the purpose of compelling a modification of the contract with respectto wages.Under Section 8 (d) of the Act, the duty to bargain requires that where a col-lective bargaining contract in an industry affecting commerce is in effect, noparty shall terminate or modify such agreement, unless the party desiring suchtermination or modification gives the requisite notice 8 specified in that Section,offers to meet and confer with the other party, and-(4) continues in full force and effect, withoutresortingto strike or lock-out, all the terms and conditions of the existing contract for a period ofsixty days after such notice is given or until the expiration date of suchcontract, whichever occurs later.SinceRespondentsadmittedlyengaged ina strike prior to the expiration dateof the contract for the purpose of compelling a modification of the wage pro-visions of the contract, a clear case of failure to comply with Section 8 (d) ofthe Act would appear to be involved, unless the affirmative proof offered byRespondents Is sufficient to give such strike a legitimate protective coloration.At the hearing, Respondents withdrew their affirmative defense to the . effectthat the contract did not represent the true intent of the parties and that itwas the intention of the parties, under the contract, that it could be reopenedwithin each year and not at the expiration of such year for the purpose ofrenegotiating its wage provisions.However, they sought to offer affirmativeproof, in legal justification of the strike, under their general denial of the allega-tions of the complaint with respect to the commission of the unfair labor prac-tices.Respondents contended that the various written contracts between theparties were merely a skeleton of the relationship between them and sought toshow that despite the existence of written contracts with a fixed term, therehad grownup a custom and practice under which Respondents had a right tocome in andrequest reopening of the wage provisions of an existing contractwhenever the other three members of so-called "Big Four" packing houses(Armour, Swift, and Cudahy) granted wage increases to their employees.Re-spondentscontended that a strike under the circumstances here present wasnot a strike- to modify the contract -but a strike to enforce an unwritten under-standingbetween the parties!Respondents also sought to show thatin enter-ing into the present contract, the parties deliberately omitted a no-strike andno-lockout clause in order to give the parties complete freedom of action withrespect to securing modification of the contract.The General Counsel and the Company objected to the evidence offered byRespondents in justification of. the strike, on the ground that such evidence wasirrelevant, incompetent and immaterial, and was inadmissible under the parol6Where thecontract has a definite expiration date, the notice must be served at least60 days prior to such date.9Itmay be noted that in their answer Respondents,while denyingthat theyengagedin an illegal strike, admitted that the strike occurred"for the purpose of compelling amodification of the contract with respect to wages." 328DECISIONSOF NATIONALLABOR RELATIONS BOARD.evidence rule.The undersigned,although indicating doubt as to the admissi-bility of the evidence offered by Respondents,allowed Respondents to introducesuch evidence in view of the limited extent of the proof offered and the noveltyof the legal question presented with respect,to violation of Section 8 (d), subjectto a motion to strike such testimony at the conclusion thereof. Such a motionwas subsequently made by the General Counsel and the Company.The natureof the evidence offered by Respondents and the undersigned's ruling with respectto the competency of such evidence are hereinafter set forth.2.Background of collective bargainingThe earliest evidence of collective bargaining between the parties is an un-signed contract entered into May 24,1943.According to the uncontradictedand credited testimony of Meyer Stern, a district director of the Union,10the,parties negotiated a contract and agreed on the language of its various provi-sions, but the Company was unwilling to sign the contract.However, it wasorally agreed that the unsigned contract would operate as a working agreementbetween the parties, subject to a modification(not here material)containedin a letter addressed to the Company by Stern on May 24, 1943.This agree-ment was for a term of 1 year, renewable thereafter in the absence of notice toterminate 30 days prior to its expiration,and contained no provision for earlierreopening of the contract.The agreement also included an "Adjustment ofGrievances"clause which outlined the procedure for the handling of grievancesand provided that there would be no strikes or lockouts during the grievanceprocedure.In 1944,the parties negotiated another agreement,effective May 24,1944, which the Company likewise refused to sign but which the parties agreedto follow as their working agreement.This agreement also was for a term of Iyear and contained a provision for no strikes or lockouts during the grievanceprocedure.However, unlike the earlier agreement,itcontained a reopeningclause giving either party the right to reopen the wage clause of the contract"on thirty days written notice once during the life of this agreement."In 1945,another written but unsigned agreement was negotiated between the parties.This agreement was not introduced in evidence and it is therefore not possible tomake any findings as to its provisions,except that according to Stern's uncontra--dieted and credited testimony it contained a no-strike clause similar to theearlier agreements..The first signed agreement between the parties was. entered into June 10,1946.This agreement was for a term of 1 year from May 24, 1946, without anyprovision for earlier reopening of the contract.It contained a provision for nostrikes during the grievance procedure similar to the earlier unsigned contracts.Prior to the.expiration of the 1946 agreement,the parties entered into nego-tiations for a new contract.Such negotiations were completed in September1947 and a new agreement(the one here involved)was signed in October 1947,.retroactive to May 24, 1947.As previously mentioned,this agreement was fora term of 2 years and contained a provision permitting the reopening of thecontract on the issue of a general wage rate adjustment once during the termof the agreement,12 months from the date of signing.Unlike the earlier con-tracts, it contained no' clause prohibiting strikes during the grievance pro-cedure.According to the testimony of Stern, the parties agreed to drop thisclause(after the Company had refused a union demand.for inclusion of a10 Stern is the director of District No. 6 which covers the northeastern seaboard Statesand includes the Locals here involved. UNITED PACKINGHOUSE WORKERS OF AMERICA329clause providing for arbitration of unsettled grievances) so as to enable theUnion to use its "own economic pressure if we come to an impasse on anyproblem."In addition to maintaining bargaining relations with the Locals here involved,the Company also had a master contract with the International covering estab-lishments outside of New York in which the Company carried on livestockslaughtering and main processing operations.The anniversary date of the pack-ing house contracts was August 11.Separate negotiations were carried on forthe branch house contracts here involved and separate agreements were made.These agreements traditionally carried a May 24 anniversary date.In December 1947, the International gave notice to the Company that itdesired to reopen the wage provisions of the master contract involving thepacking house employees." The parties were unable to come to any agreementon the issue of wages and the matter was referred to the Federal Mediation andConciliation Service. In the meantime, on December 26, 1947, Stern, as districtdirector for. District No. 6, served the notice previously referred to, seeking toreopen the contract here involved, in which he advised the Company that "inaccordance with the provisions of the agreement in effect between us, we herebyreopen that agreement on the question of general wage increases." This noticealso stated that, in addition to being a notice under the terms of the contract,itwas beipg sent pursuant to the provisions of Section 8 (d) of the Act. Byletter dated December 31, 1947, the Company advised Stern that the notice ofDecember 26 was premature since under Section XIV of the Agreement "theparties are permitted but one reopening on the issue of a general wage rateadjustment and that same cannot be made sooner than 12 months from thedate of the signing of the agreement."On January 3, 1948, Stern replied tothe Company's letter stating :In reply to yours of December 31, 1947, I wish to call your attention tothe same Section XIV. It is contradictory in that it states that the ques-tion of wages can be opened once during the contract year and then it saystwelve months after thesigning.The intent of this section was the same as in all other contracts in thisarea.We do not intend to press our case at this time since negotiations areabout to start on a national basis.Once a national pattern has been set,we can get together here on this matter.To this letter, the Company replied on January 14, 1948, stating that "there isnothing contradictory" about the language of Section XIV of the Agreement andsuggesting that Stern reexamine the language.In February 1948, the Locals here involved voted to go on strike for a wageincrease, having received prior authorization from the International to engagein a strike if they chose to do so.Meanwhile, Stern as district director forDistrict 6 of the Union, and as a member of the strike strategy committee andof the executive board of the International, participated in conferences con-ducted by the Federal Mediation and Conciliation Service up to March 15, 1948,for resolution of the question of a general wage increase in the industry. Onnit does not appear from the evidence whether the master contract,which expiredAugust 11,1948, contained any provision for reopening of its wage clause. 330DECISIONSOF NATIONALLABOR RELATIONS BOARDMarch 16, 1948, the employees at the branch houses here involved went on strikefor a wage increase, as part of a Nation-wide strike in the meat industry. Thestrike lasted until May 24, 1948, when it was called off nationally and locallyafter a referendum vote by the national membership and by the Locals hereinvolved.4.The alleged custom and practice regarding wagesAs previously stated, Respondents contended that the written contracts be-tween the parties were merely a skeleton of the relationship between them andthat they had numerous understandings and agreements, "supplementing, inter-preting and filling in" the written agreements.Thus,. counsel for Respondentsstated :0... one of their bases of relationship derived from the fact that the otherthree of the Big Four, as the big packers are called-it was the pattern, thepractice here for Wilson & Co. to follow what the other three did. By thatI mean the union would from time to time negotiate changes and conditionswith Armour, Cudahy and Swift, and when they would approach Mr. Briggs,or the company's representative here, he would tell them, "Whatever youagree upon with the other three, whatever the other three give, we- willaccept."Now, the point I am trying to make is that the relationship was quiteinformal, not embodied entirely in a contract, and a wage increase or otherchanges in working conditions would not necessarily involve the modificationof the contract at all. It was more by practice than by a contract.Stern testified that despite the existence of written contracts he spoke to theCompany's district manager, C. S. Briggs, several times about wage increases.and that the latter told him that "whatever you get from the others, all you dois call me up and tell me what they are." According to Stern, the first such con-versation with Briggs took place in 1943 or 1944. Stern claimed that similarconversations took place on three other occasions.According to him : "We nego-tiated with the others and then called Mr. Briggs, and he would always give thesame answer, `If that's what you got from the others, why we'll do the same.' "When asked on cross-examination to specify the actual increases that had beengranted by the Company pursuant to the so-called understanding with Briggs,Stern referred to the following instances :(a) In December 1946 or January 1947, after a 71/2-cent increase was grantedto packing house workers, a similar increase was given to branch house employees.This occurred prior to the expiration of the term of the 1946 contract.(b)agreed to extend the contract pending negotiation of a new agreement.Duringthis period a 6-cent increase was granted to packing house employees which wasthen applied to branch house employees.(c) In May 1948, after the strike, a 9-cent increase which was given to packinghouse workers was also given to branch house employees.(d) In November 1948, a 4-cent increase given to packing house workers, wasalso given to branch house employees.Stern also testified to several other instances of contract modification, based onoral understanding, which did not directly involve basic wage rate adjustments.Thus, he testified that in 1944 Briggs agreed to the payment of time and one-half before 6 o'clock in the morning and after 8 hours a day.He also testifiedthat Briggs agreed to give employees with more than 20 years of service 3 weeks' UNITED PACKINGHOUSE WORKERS OF AMERICA331vacation, as provided in contracts with other companies, although the contractwith this Company only provided for 2 weeks' vacation.5.Conclusionsa,Compliance with Section 8 (d)It is clear from the evidence, and the undersigned so finds, that by the strike ofMarch 16, 1948, the Respondents sought to modify the written contract in effectbetween them and the Company with respect to wages, and that such action occur-red prior to the expiration date of the contract and while the contract was ineffect.The evidence which Respondents sought to introduce in support of theirposition does not absolve them from the patent violation of the statute thusoccurring, since (a) such evidence is irrelevant, incompetent, and immaterial;(b) even if admissible, it does not in fact support the claims made by the Respond-ents; and (c) the position of the Respondents, even if established, is of doubtfullegal sufficiency.The testimony of Stern regarding the circumstances leading to the omissionof a no-strike clause from the 1947 contract is, in the opinion of the undersigned,irrelevant and immaterial, and is legally insufficient.Under Section 8 (d) ofthe Act, a strike to modify an existing contract prior to the expiration date ofthe contract is a violation of the duty to bargain. The absence or presence of ano-strike clause in the contract is immaterial, insofar as the operation of thatsection is concerned.Even where a contract expressly reserves the right to strike,such right is subject to the conditions imposed by Section 8 (d) that there can beno strikes to modify or terminate the contract without giving the requisite notice,and continuing the contract in full force and effect at least until its expirationdate "without resorting to strike."Whether or not the parties intended to solimit the right to strike, such requirements are expressly imposed by law andwould, in fact, be implied conditions of the contract.The undersigned findswithout merit the contention of Respondents that "expiration date means thedate fixed in the contract, or such other time as a strike is legally permissibleunder the terms of the contract."However, even assuming,arguendo,that Section 8 (d) may be interpreted aspermitting a strike where the right to strike has bees} intentionally reserved, theevidence'fails to establish Respondents' contention with respect to the reasonfor the omission of the no-strike clause.The no-strike clause contained in theearlier contracts was not a general prohibition on the right to strike duringthe term of a contract but was included as part of the "Adjustment of Griev-'ances" clause and merely prohibited strikes, stoppage, slow-down, or suspensionof work during the grievance procedure.A similar clause was included in the1947 contract as originally proposed. In a letter addressed to the Company byStern on July 28, 1947, the Union objected to the inclusion of this clause in thecontract for the following reason :Page 9, first paragraph, under Adjustment of grievances,: we propose todelete the No strike clause.This is in view of the Taft-Hartley law whichpermits companies to sue unions for breach of contract.Our entire Inter-national union has adopted the policy that, in order to protect the Unionagainst such lawsuits we must take such clauses out of all of our contracts.There is no mention either in this letter or in an earlier list of union demandssent to the Company, of a request for any arbitration provision, such as thattestified to by Stern. It is, therefore, clear that the evidence does not establish 332DECISIONSOF NATIONALLABOR RELATIONS BOARDStern's claim that the dropping of the no-strike clause was aquid pro quoforthe Union's dropping a demand for an arbitration provision or that it was theintention of the parties in dropping this clause to give the Union the unlimitedright to strike at any time.Rather it appears that the original no-strike clausewas of limited scope and that its omission from the final 1947 contract was toavoid possible liability by the Union for breach of contract. Since the GeneralCounsel's case is based on a strike to force a basic modification of the contractduring its term rather than a strike during the pendency of a grievance matter,the omissionfrom the present contract of the no-strike clause appearing in the'earlier contracts can be of no assistance to the Respondents.'As previously stated, Respondents also sought to justify the strike on the groundthat they had a right, based on prior custom and practice, to reopen the contractwhenever the other big packers granted an increase. In view of the specific pro-vision in the contract limiting the right to reopen the contract on the question ofwages, the undersigned agrees with the General Counsel that evidence of priorunderstanding, custom or practice would be inadmissible under the parol evidencerule and should be stricken from the record. Evidence of prior understandings,discussions,or negotiations between parties to a complete, valid, written agree-ment is inadmissible to contradict, vary, add to, or subtract from its terms"Although Respondents suggested that there are many so-called exceptions to thepiirol evidence rule, the only ones to which they referred even obliquelyas beingapplicable were those relating to amplification of an incomplete agreement andthe use of custom and practice to explain the intention of the parties to an agree-ment.However, since the agreement here is unambiguous and is full and com-plete on its face, particularly with reference to the conditions under which itmay be reopened, the evidence offered by Respondents would have the effect ofcontradicting or varying the terms of the agreement rather than of merelyamplifying or explaining it and would, therefore, not fall within these so-calledexceptions."Respondents also contended at, the hearing that the parol evidence rule shouldnot be applied to this proceeding since it involves a Federal statute and goodpublic policy would permit proof of the true understanding of the parties with-out regard to technical considerations.This contention overlooks the fact thatunder Section 10 (b) of the Act, unfair labor practice hearings -are, -governed"so far as practicable" by the rules of evidence applicable in the district courtsof the United States.-- While the Board is given reasonable discretion by theuse of thelanguage"so far as practicable" and has exercised that discretion inthe direction of admitting reliable evidence which might be barred by a tech-nical application of the rules of evidence," sound public policy would not, in theopinion ' of the undersigned, be served-' by , adnlltting the evidence of the typehere offered by the Respondents.Unlike some of the rules of evidence, theparol evidence rule is not a mere technical rule but is based upon the common11For the distinctionbetween discussionof grievancematters andbasic collective bar-gaining, seeElgin v. Burley,325 U. S. 711,723; andHughesToolCo. "v. N. L. R. B.,147F. 2d 69, 72 (C. A. 5).13Richardson, Evidence, sec. 420 (4th ed. 1944) ; 9 Wigmore, Evidence, sec. 2425 (3rded. 1940) ;Thomas v. Scutt,127 N. Y. 133, 27 N. E. 961;Newburger v. American SuretyCo., 242 N. Y. 134, 142, 151, N. E. 155.14Richardson, Evidence, sec. 432, 444, 445; 9 Wigmore, Evidence, sec. 2440;EdisonElectric IlluminatingCo. V. Thacher,229 N.Y. 172, 128 N. E. 124;PinkV.AmericanSurety Co.,283 N. Y. 290, 28 N. E. (2d) 842.15 SeeAmalgamated Meat Cutters and Butcher Workmen of North America (AFL),81 NLRB 1052. UNITED PACKINGHOUSE WORKERS OF AMERICA333sense consideration that where parties have seen fit to culminate lengthy nego-tiations in a complete, unambiguous, written agreement it must be assumed thatthey intended thereby to place themselves beyond the uncertainties of oral testi-mony.The cause of sound labor relations would not be served by allowingeither party to impeach such an agreement, freely entered into.Moreover, theBoard has, previously indicated in an analogous situation that it will not permitevidence of the interpretation and practice of the parties to control when thecontractual language is clear and unambiguous.18Although the evidence of prior understandings and practices introduced byRespondents over the objection of the General Counsel is, in the opinion ofthe undersigned, incompetent and should be stricken, since the evidence wasactually received at the hearing (subject to a motion to strike), the undersignedwill undertake to briefly analyze it for the assistance of the Board, should theBoard disagree with the undersigned's conclusions regarding its admissibility.From his analysis of the evidence the undersigned is unable to find any under-standing, based on prior custom and practice, such as that claimed by Respond-ents.Moreover, even if such an understanding existed, Respondents failed toshow that the conditions under which it operated ever occurred here.Respondents were able to, cite only two specific instances, prior to the contract-in question, in support of their claim that there existed an established practiceof reopening a contract during its term, for the purpose of permitting the grant-ing of wageincreasessimilar to those granted the employees of the other threebig packing houses.The first alleged instance occurred in December 1946 orJanuary 1947, while the 1946 contract was still in effect. It is not clear fromthe evidence that the basis of this increase was the fact that the other big packershad granted their workers an increase, on the basis of which the Union requestedreopening of the branch house contract.All that appears from Stern's testimonyis that anincreasewas first given to packing house employees generally and thatitwas then applied to branch house employees.Assuming, however, that thebasis of theincreasewas that claimed by Respondents, this is the only instancewhich in any way tends to support Respondents' position.The secondinstancecited by Respondents was that which occurred after the expiration date of the1946 contract when that contract was orally extended for an indefinite periodwhile the wage scale for packing house employees was-being negotiated. The6-cent increase thus agreed upon for packing house employees was incorporatedin the 1947 branch house contract here involved, retroactive to June 1947.Thiscan hardly be citedas an instanceof the reopening of a contract prior to theexpiration of the specific term thereof, but was merelyan extensionof an exist-'ing' contract -until agreement could be, reached on wage rates; albeit the. ratesto be applied were derived, from another group of employees.The other twoinstances of wage increases testified to by Stern, the 9-cent increase in May 1948and the 4-centincreasein November 1948, are not probative of the existence ofany custom or practice such as that claimed by Respondents since they occurredafter thestrike andcan have no bearing on the intention of the parties in enter-ing into the 1947 contract 1116 See M. J.B. Co. d/b/a Western CanCo., 83 NLRB 489.11With respect to the May 1948 Increase, the evidence discloses that it was part of theindustry-wide settlement of the meat packing strike and did not result from any priorunderstanding between the parties here regarding the reopening of a contract.More-over, according to Respondents'offer of proof, in connection with their charge that theCompany has refused to bargain with them,all increases granted since May 1948 resultedfrom the Company's unilateral action and without bargaining with the Union. 334DECISIONSOF NATIONALLABOR RELATIONS BOARD.The only other specific testimony offered by Respondents in support of thealleged oral understanding was that in 1944 and 1945, the Company agreed topay time and one-half for work performed before 6 a. m. and after 8 hours a dayand also agreed to grant 3 weeks' vacation to employees with 20 years of service.Such evidence, in the opinion of the undersigned, is not apposite on the questionof the existence of an unwritten understanding to reopen the wage provisionsof a contract during the term thereof.Moreover, it may be noted that suchchanges took place during the time when the parties were operating underunsigned working agreements and before they began to enter into signed formalcontracts.Likewise, it may be noted that the 1944 unsigned agreement specifi-cally provided for overtime after 8 hours work per day.The agreement likewiseprovided that the working day would begin at 6 a. in., and consequently anagreement to pay overtime for work performed prior to that time might well beinferrable or at least an arguable point upon which agreement could be reachedwithout contradicting the written contract.At best the situations referred to byRepondents are individual instances of post-contract modification of specific pro-visions of a contract by mutual agreement but hardly establishes a custom or prac-tice from which an undertaking to reopen the wage provisions of future contractscan be inferred.So far from establishing Respondents' claim of an informality in the relation-ship between the parties, as far as permitting the reopening of contracts withrespect to wages, the record discloses that the subject of contract reopening wasone that was carefully considered and specifically provided for where permitted.Where it was the intention of the parties to permit reopening of the wage -pro-visions of a contract prior to its expiration, the matter was specifically embodiedin the contract.Thus, the 1944 unsigned contract contained an express provisionthat either party had the right to reopen the contract on the question of wagesby giving 30 days' notice of such an intention.Whatever may have been theearlier understanding of the parties, the negotiations leading to the 1947 con-tract disclose that the parties deliberately circumscribed the conditions underwhich that contract could be reopened on the question of wages. In connection,with the negotiation of this contract, the Union submitted a list of 24 demandsof changes that it wished made in the contract, No. 13 of which requested that:"The Union to have the right to reopen the contract on wages during the year."Following negotiations between the parties, a contract was prepared and sub-mitted by the Company to Stern for approval. The clause requested by the,Union was not included in this contract but instead there appears Section XIVin language identical with that in the final contract. In replying to the Com-pany's letter submitting the proposed agreement to Stern for his "considerationand approval," Stern suggested a number of specific changes (including the onealready referred to about elimination of the no-strike clause) but made no fur-ther reference to the reopening provision of the contract: It seems reasonablyclear, therefore, that Section XIV in its final form was a result of the deliberate-action of the parties and that the conditions under which the contract could bereopened on the issue of wages was intended to be completely covered by thatclause."18 Itmay be noted that in his letter of January 31, 1948, replying to the Company'sletter of December 31, 1947, which called his attention to the fact that under SectionXIV of the contract the Union's demand to reopen the contract was premature, Stern'made no mention of any preexisting custom or practice which justified suchreopeningbut claimed merely that Section XIV was "contradictory." UNITED PACKINGHOUSE WORKERS OF AMERICA335The fatal. weakness in Respondents' cuss is_ that even if the evidence estab-lished an oral understanding, based on prior custom and practice, such as thatclaimed to exist, there was a complete failure of proof that the basic conditionon which the operation of the understanding depended ever occurred here.Thebasic condition of the alleged understanding was that the other three of theBig Four packers had granted an increase to their employees. It was only thenthat the Union could request reopening of a contract for the purpose of obtain-,ing anincrease for branch house employees.However, it is clear from the evi-dence, and the undersigned so finds, that when Respondents requested the Com-pany to reopen the wage provisions of the branch house contract in December1947, no wageincreasehad as yetbeengranted by the other companies. In fact,the first offer of any increase, so far as appears in the record, did not come untilearly in March 1948.This offer of a 9-cent increase was not accepted and putinto effect for any of the companies until May 24, 1948, when the strike wascalled off.It thus appears, and the undersigned so finds, that the evidence fails to estab-lish any understandingsuchas that claimed by Respondents; that even if suchan understanding had -previously existed, it was the intention of the parties inentering into the 1947 agreement to limit the conditions under which it couldbe reopened on any subject to those specified in Section XIV of the agreement;and that evenassuming the allegedprior understanding was intended to applyto the 1947 agreement, the condition under which the Union had a right to comein and request reopening of the contract,viz,the granting of an increase by theother three of the "Big Four" packers, had not occurred either when the Unionrequested reopening of the contract or when it undertook to strike. In view ofthese findings it is unnecessary to consider the contention of the General Counselthat the claim of the Respondents, even if established, would be insufficientas a defense to the strike in which they engaged. At best, the evidence offeredby Respondents would establish an additional circumstance under which thecontract could be reopened on the question of wages.However, the limitationin Section 8 (d) of the Act on the right to strike for the purpose of terminatingor modifying an existing. contract,appliesfor a period of 60 days after givingthe requisite noticeor untilthe expiration of the contract,whichever occurslater.This would seem to prohibit such a strike until after the expiration ofthe contract, even though the contract contains a clause permitting its earlierreopening and even though the contract does not contain a no-strike provision.Such an interpretationof the languageof Section 8 (d) has resulted in a recom-mendation by the Joint Committee on Labor-Management Relations set up underSection 401 of the Labor Management Relations Act, 194718 that Section 8 (d)be amended so as to specifically permit a strike after the date for reopeningthe contract where the contractcontainsa reopening provision20However, inview of the findings above made, the undersigned deems it unnecessary to deter-mine this question.b.The responsibility of the InternationalIt was stipulated that the International was and still is the authorized agentfor the Locals for purposes of collective bargaining. Stern, who is district di-"Public Law 101 (80th Congress).IOReport of the Joint Committee on Labor-Management Relations,Rep. No. '986, 80thCong. 2d Session(1948),pp. 62-63. 336DECISIONSOF NATIONAL' LABORRELATIONS BOARDrector of District 6, is also a member of the executive board of the International.As district director, he supervised the activities of the various Locals in thegeographic district, including the negotiation of contracts, the taking up ofgrievances, and the administration of contracts.He participated in negotiationsfor all contracts between the Company and the Union, including the contract.here involved.The notice of December 26, 1947, requesting reopening of thewage provisions of the instant contract was sent by Stern, as district directorof District 6.As such director and as a member of the executive board andstrike strategy committee of the International, he participated in the meetingsheld under the auspices of the Federal Mediation and Conciliation Service for.the settlement of the issues between the parties.These meetings were alsoattended by Ralph Helstein, president of the International.Although the Localshere involved, themselves voted to strike on March 16, 1946, the strike date hadpreviously been fixed by the International for Wilson & Co., Inc. employees allover the country, and the Locals were previously authorized by the Internationalto strike.21Employees of other meat packing companies joined the strike onthe same day or shortly thereafter."The strike-was called off on a Nation-widebasis on May 24, 1948, after referendum vote of all affiliates of the Internationalauthorizing the executive board to call off the strike.Although the Localshere involved had a right to continue the strike on a local basis if they chose,they were, according to Stern's testimony, bound "practically" by the decisionof the International board.No claim was made by the Respondents that the International was not respon-sible for the strike in which the Locals engaged and for the resultant violation ofSection 8 (d) of the Act. It is clear, however, that the responsibility for theviolation of the Act must be shared by both the International and the Locals.The strike was not only authorized by the International, as required by the unionconstitution, but is clear from the evidence that the strike locally was merelyan appendage of a Nation-wide strike in the industry, engineered and controlledby the International."The undersigned, therefore, finds that both the Localsand the International are responsible for the strike in which the members of theLocals engaged in violation of the requirements of Section 8 (d) of the Act.SummaryThe undersigned finds that the Respondents engaged in a strike on March 16,1948, for the purpose of compelling a modification of the collectivebargainingagreement in effect between the parties with respect to wages ; that such strikeoccurred prior to the expiration date of said contract and prior to the time pro-vided therein for the reopening of said contract on the issue of a general wagerate adjustment ; that by engaging in a strike under such circumstances, Respond-ents failed or refused to comply with the provisions of Section 8 (d) of the Act,and thereby refused tobargaincollectively with the Company in violation ofSection 8 (b) (3) of the Act.n The constitution of the International provides that no strike may be called withoutthe consent of the International's executive board.22 According to Stern's testimony, 65 percent of the Union's membership nationallyjoined the strike, and 80 percent of the membership in the eastern part of the UnitedStates participated in it." The Nation-wide character of the strike merely serves to emphasize that the requestfor the reopening of the instant contract by Stern was not undertaken pursuant to anyprior understanding with the Company regarding Locals here involved, but was part ofthe Nation-wide strategy of the Union for obtaining higher wages in the industry. UNITED PACKINGHOUSE WORKERS OF AMERICAIV. THE EFFECT OF THE UNFQIR LABOR PRACTICES'UPON COMMERCE337The activities of the Respondents set forth in Section III, above,occurringin connection with the business operations of the Company set forth in Section I,above, have a close, intimate,and substantial relation to trade, traffic,and com-merce among the several States, and tend to lead,and have led,to labor disputesburdening and obstructing commerce and the free flow of commerce.V. THE REMEDYHaving found that the Respondents*have failed or refused to comply withSection 8(d) of the Act,and have thereby violated Section 8(b) (3) of theAct, it will be recommended that they cease and desist therefrom,and thatthey take certain affirmative action designed to effectuate the policies of the Act.It will be recommended that the Respondents cease and desist from terminatingor modifying,or attempting to terminate or modify,any operative collective bar-gaining agreement with the Company or from engaging in any strike for suchpurpose, without complying with the requirements of Section 8 (d) of the Act.Since it was not charged and it does not appear that the Respondents have refusedto bargain generally with the Company,a broad form of order usually consideredappropriate in refusal to bargain cases will not be recommended here.Respondents'motion to consolidate this proceeding,for purposes of decision,with the proceeding initiated by them based on the Company's alleged refusal tobargain with them in violation of Section 8 (a) (5) of the Act, is hereby denied.Since the violation here charged is based on a failure to comply with the pro-cedural requirements of Section 8 (d) for terminating or modifying an existingcollective bargaining agreement,and the order recommended is limited to thisviolation,a subsequent refusal to bargain by the Company in the traditionalsense" would be an irrelevant consideration in this proceeding,either as bearingon the question of substantive violation or on the remedy to be recommended.'The Company's alleged violation of Section 8 (a) (5) may also be irrelevant inthis proceeding for the reason that by their violation of Section 8 (d) of theAct, the Respondents have absolved the Company from its duty to bargain withthem.'However,it is unnecessary to determine that question at this time.Upon the basis of the foregoing findings of fact, and upon the entire record inthe case, the undersigned makes the following :CONCLUSIONS Or LAW1.Wilson & Co.,Inc. is, and at all times material herein was, engaged in com-merce within the meaning of Section 2 (6) and(7) of the Act.2.United Packinghouse Workers of America, CIO, and Locals 49, 86, 93, 97,102 and 104,affiliated with United Packinghouse Workers of America, CIO, arelabor organizations within the meaning of Section 2 (5) of the Act.3.All processing and operative employees of the Company, including chauffeurhuggers, scalers,shipping clerks, cutters,egg handlers,sausage workers,and hamworkers, but excluding clerical employees, salesmen,shochtim,professionalemployees,guards, watchmen,and supervisors as defined in the Act, at theu According to Respondents'offer of proof,the Company's alleged violation of the Actis based on its refusal,since May 24, 1948,to recognize or deal with the Respondents forthe purpose of collective bargaining.25SeeTimes PublishingCompany,72NLRB 676, 683.26l3oeing AirplaneCo. v. N.L.R. B., i74 F.2d 988(C. A. D. C.). 338DECISIONS OF NATIONAL LABOR RELATIONS BOARDrespective. branch, houses of. the:-Company listed in Appendix A hereof, con-stitute, and at all times hereinafter referred to, constituted, respectively, unitsappropriate for. the purposes of collective bargaining within the meaning ofSection 9 (b) of the Act.4.Locals 49, 86, 93, 97, 102 and 104, affiliated with United PackinghouseWorkers of America, CIO, were on March 16, 1948, and at all times materialherein, respectively, the exclusive bargaining representatives of the employees inthe aforesaid appropriate units, in the respective branch houses of the Companylisted opposite their names in Appendix A hereof, for purposes of collectivebargaining within the meaning of Section l (a) of the Act.5.United Packinghouse Workers of America, CIO, is, and at all times materialherein was, the duly authorized agent for the aforesaid Locals for the purpose ofnegotiating and executing collective bargaining agreements covering the wages,hours, and working conditions of the employees in the aforesaid bargaining units.6.Respondents by engaging in a strike on March 16, 1948, for the purpose ofmodifying the collective bargaining contract in effect between them and the Com-pany, covering employees in an industry affecting commerce, and before theexpiration date of said contract, failed or refused to comply with the provisionsof Section 8 (d) of the Act, and thereby engaged in an unfair labor practice withinthe meaning of Section 8 (b) (3) of the Act.,7.The aforesaid unfair labor practice is an unfair labor practice affecting com-merce within the meaning of Section 2 (6) and (7) of the Act.RECOMMENDATIONSUpon the basis of the above findings of fact and conclusions of law, it is rec-ommended that Respondents, United Packinghouse Workers of America, CIO,and Locals 49, 86, 93, 97, 102 and 104, affiliated with the United PackinghouseWorkers of America, CIO, shall:1.Cease and desist from terminating or modifying, or attempting to termi-nate or modify, any operative collective bargaining agreement with Wilson &Co., Inc., or from engaging in any strike for such purpose, without complyingwith the requirements of Section 8 (d) of the Act.2.Take the following affirmative action which the undersigned finds will ef-fectuate the policies of the Act :(a) Post in conspicuous places at their business offices, meeting halls, and inall other places where notices or communications to members of the RespondentUnions are customarily posted, copies of the notice attached hereto and markedAppendix B. Copies of the said notice, to be furnished by the Regional Directorfor the Second Region, after being signed by the duly authorized representativesof United Packinghouse Workers of America, CIO, and Locals 49, 86, 93, 97, 102and 104, affiliated with United Packinghouse Workers of America, CIO, re-spectively, shall be posted by the said Respondent Unions immediately uponreceipt thereof, and maintained by them for a period of sixty (60) consecutivedays thereafter.Reasonable steps shall be taken by Respondent Unions to insurethat said notices are not altered, defaced, or covered by any other material ;(b)Notify the Regional Director for the Second Region in writing withintwenty (20) days from the receipt of this Intermediate Report and RecommendedOrder what steps have been taken to comply therewith.It is further recommended that, unless the said Respondents shall withintwenty (20) days from the receipt of this Intermediate Report and RecommendedOrder, notify the said Regional Director in writing that they will comply with UNITED PACKINGHOUSE WORKERS OF AMERICA339the aforesaid recommendations, the National Labor Relations Board issue anorder requiring them to take the action aforesaid.As provided in Section 203.46 of the Rules and Regulations of the NationalLabor Relations Board-Series 5, as amended August 18, 1948, any party may,within twenty (20) days from the date of service of the order transferring thecase to the Board, pursuant to Section 203.45 of said Rules and Regulations, filewith the Board, Washington 25, D. C., an original and six copies of a statementinwriting setting forth such exceptions to the Intermediate Report and Rec-ommended Order or to any other part of the record or proceeding (including rul-ings upon all motions or objections) as he relies upon, together with the orig-inal and six copies of a brief in support thereof ; and any party may, withinthe same period, file an original and six copies of a brief in support of the In-termediate Report and Recommended Order. Immediately upon the filing ofsuch statement of exceptions. and/or briefs, the party filing the same shall servea copy thereof upon each of the other parties. Statements of exceptions andbriefs shall designate by precise citation the portions of the record relied uponand shall be legibly printed or mimeographed, and if mimeographed shall bedouble spaced.Proof of service on the other parties of all papers filed with theBoard shall be promptly made as required by Section 203.85.As further pro-vided in said Section 203.46 should any party desire permission to argue orallybefore the Board, request therefor must be made in writing to the Board with-in ten (10) days from the date of service of the order transferring the case tothe Board.In the event no Statement of Exceptions is filed as provided by the aforesaidRulesand Regulations, the findings, conclusions, recommendations, and rec-ommended order herein contained shall, as provided in Section 203.48 of saidRules and Regulations, be adopted by the Board and become its findings, con-clusions, and order, and all objections thereto shall be deemed waived for allpurposes.Dated at Washington, D. C., this 12th day of July 1949.JOHN LnwIS,,Trial Examiner.APPENDIX ABRANCH Housxs OF WILSON & CO., INC.Employees repre-sentedby Inter-Name of branch houseLocationnationaland re-spectivelocals des-ignated belowMineola_______________161 2d St., Mineola, LongLocal 86.Island, N. Y.Empire,Market---------46 10th Ave., New York, N. Y_Local 49.Jamaica-----------------93-04 151st St., Jamaica,Local 86.Long Island, N. Y________-Williamsburg----_______114 N. 6th St., Brooklyn, N. Y_Local 102.Ft. Green Market ------156 Fort Green P1., Brooklyn,Local 104.N. Y.Westchester Market---647 Brook Ave., New York,Local 93.N. Y.Harlem Market _ _ _ _ _ _ _ _2276 12th Ave., New York,Local 97.N. Y.889227-51-vol. 8923 340DECISIONS OF NATIONAL LABOR RELATIONS BOARDAPPENDIX BNOTICETo ALL MEMBERS OF UNITED PACKINGHOUSE WORKERS OFAMERICA,CIO, ANDLOCALS 49, 86, 93, 97, 102 AND 104, AFFILIATED WITH UNITEDPACKINGHOUSEWORKERS OFAMERICA, CIOPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, as amended,we hereby notify our members and employees ofWILSON&CO., INC., that :WE WILL NOT terminate or modify,or attempt to terminate or modify anycontract in effect between us and WILSON&Co., INC., or engage in any strikefor such purpose,without complying with the requirements of Section 8 (d)of the National Labor Relations Act, as amended.UNITED PACKINGHOUSE WORKERS OF AMERICA, CIOBy ------------------------------------------------------------------------(Name and Title)LOCAL 49, affiliated with UNITED PACKINGHOUSE WORKERS OF AMERICA, CIOBy ------------------------------------------------------------------------(Name and Title)LOCAL 86, affiliated with UNITED PACKINGHOUSE'WORKERS OF AMERICA, 010By -----------------------------------------------------------------------(Name and Title)LOCAL 93, affiliated with UNITED PACKINGHOUSE WORKERS OF AMERICA, CIOBy ------------------------------------------------------------------------(Name and Title)LOCAL 97, affiliated with UNITED PACKINGHOUSE WORKERS OF AMERICA, CIOBy ------------------------------------------------------------------------(Name and Title)LOCAL 102,affiliated with UNITED PACKINGHOUSE WORKERS OF AMERICA, CIOBy -------------------------------------------------------------------____(Name and Title)LOCAL 104,affiliated with UNITED PACKINGHOUSE WORKERS OF AMERICA, CIOBy ------------------------------------------------------------------------(Name and Title)Dated ------------------------------This notice must remain posted for 60 days from the date hereof,and mustnot be altered,defaced, or covered by any other material.